Case 2:19-mj-00847-BNW Document 11-4 Filed 11/08/19 Page 1 of 4




                 EXHIBIT “4”




                 EXHIBIT “4”
     Case 2:19-mj-00847-BNW Document 11-4 Filed 11/08/19 Page 2 of 4




FENNEMoRECRAIG                                                               Shawna A. Braselton
        ATTORNEYS                                                            Legal Administrative Assi5tant
                                                                             sbraselton@fclaw.com

                                                                             300 E. Second Street, Suite 1s10
                                                                             Reno, Nevada 89501
                                                                             PH (775) 788-2202
                                                                             fennemorecraig.com



                                         November 6,2019

Steven W. Myhre
U.S. Attomey's Office
501 Las Vegas Blvd South
Suite I 100
Las Vegas, NV 89101
Email: Steven.Myhre@usdoj. gov

       Re: Latonia Smith

Dear Mr. Myhre

      My name is Shawna Braselton, and I am writing regarding Latonia Smith. I am a Legal
Administrative Assistant at Fennemore Craig, P.C., and part of my job is assisting attorneys
Shannon Pierce and Wade Beavers in various litigation matters.

        In December of 2018, I was filling in for Ms. Pierce's regular assistant when I was asked
to call the Plaintiff in one of Ms. Pierce's active litigation matters to confirm an address. The
Plaintiff had listed a nonexistent address on her Notice of Early Case Conference and the court
reporter was having trouble locating it. I called the number listed on the caption ofthe pleading,
and got the Plaintiff s daughter, Latonia Smith. Ms. Smith informed me that I needed to call her
mother, and gave me that nurnber. I spoke to the Plaintiff, identified myself and told her the reason
I was calling was because the court reporter couldn't locate the address for the ECC. Plaintiffthen
gave me tbe corect address, which I forwarded on to the court reporter and Ms. Pierce.

        Within a few days of that phone call, Plaintiff filed a Motion for Sanctions, stating that she
was unaware of the court reporter attending the ECC and that Ms. Pierce refused to attend for
various reasons. Ms. Pierce asked that I complete an affidavit in support of the opposition to the
motion regarding my conversation with Ms- Smith and her mother that day. My affidavit was
attached to the opposition, along with affidavits {iom the court reporter, Ms. Pierce, and Tyre Gray
(another Fennemore attorney in attendance that day).

        In April of 2019, I received an anonymous letter, addressed to myself and Mr. Beavers,
which included three pages ofthreats ofviolence and death directed at me. The letter congratulated
me on my wedding, and said something to the effect of me not being alive to see it. I immediately
filed for a Temporary Protection Order against Ms. Smith. Because of my involvement in her
mother's litigation against our client, I had knowledge of the various (and very similar) threats
sent to our client's employees the previous year. Until the hearing on Jrure 4, 2019 on extending
the protection order, I lived in constant f'ear, both at my home and my office. I didn't like to be
         Case 2:19-mj-00847-BNW Document 11-4 Filed 11/08/19 Page 3 of 4




FENNEMORECRAIG
Steven W. Myhre
Re: Latonia Smith
November 6, 2019
Page 2



out in public, and because my fianc6 is a local radio DJ, we spend a lot of time at concerts. I didn't
attend a single concert for almost two months, simply out of fear for my safety.

        Following the hearing to extend, and after seeing Ms. Smith for the first time in person, the
fear did not subside. The Court ordered her to stay away Iiom both myself and Mr. Beavers, and
scheduled a hearing 30 days out to reevaluate the order. My counsel decided that filing an update
with the court, explaining that no contact had been made my Ms. Smith and that we wouldn't
oppose not extendilg the protection order, would be the best course of action. We filed the update,
ard the Court lifted the order at the hearing.

        Two days following the hearing lifting the order of protection, I received subpoenas ibr
both my deposition testimony, and access to my personal cell phone and personal computer from
Ms. Smith in relation to the civil defamation lawsuit she had filed against my firm. At that point,
the thought of being in a room with someone who had threatened to kill me, and giving her access
to my pqsen4l cell phone, that contained personal information, made the fear retum tenfold.
Knowing how slowly the judicial process can move, all I could think about was how there was a
very real possibility I would have to be deposed by Ms. Smith. I couldn't sleep, and couldn't
focus.

       When more letters were sent to my co-workers, with more death threats, my fear rose. Ms.
                                 I
Smith seems resourceful, and felt she could, and would, follow through with her threats,
especially after the Court began issuing orders in our favor, specifically granting the stay of
discovery in late September.

         On October 31,2019 (Halloween), I received a phone call from my managing director,
telling me that Mr. Beavers had been assaulted at his home with a gun by Ms. Smith. He asked
that I get out ofthe house immediately and get to a hotel. I was alone in my house, upstairs taking
a bath in my bathroom. The water had been running, and I knew that if someone was in the house,
I wouldn't have heard them enter. I can't explain the sheer terror I felt at that moment, I had no
idea whether or not Ms. Smith was in the house. I cracked open my door, and saw my two cats on
the bed and felt momentary relief knowing that if someone were in fact in my house, my very anti-
social cats would not be on the bed. That was my protection in that momert, two cats, until the
Reno Police Department arrived to do an area search. I realized how lulnerable and unprotected
I was in my own home. Iwas terrified for myself and Ms. Pierce,I was worried about Mr. Beavers,
and no one knew where Ms. Smith was.

        I had to pack really fast, and relocate to a hotel for an undetermined amount of time. I had
to contact multiple family members to wam them of a potential threat from Ms. Smith. Once we
arrived at the hotel, every knock on the door, every loud noise in the hallway, caused a fear that,
again, I can't put into words.
         Case 2:19-mj-00847-BNW Document 11-4 Filed 11/08/19 Page 4 of 4




FENNEMoRECRAIG
Steven W. Myhre
Re: Latonia Smith
November 6, 2019
Page 3



        Even knowing she is in custody, I am checking every hour to make sure she hasn't been
released. I am very concemed that once she is released, she will pick back up and again pursue,
harass and-ior attack those people, including myself, that she previously threatened She very
carefully and meticulously planned her attack on Mr. Beavers and I am truly territied for the day
when she is let out ofjail. The people I work with every day are like a second family to me, and
to think how close one of them was to dying, just for doing HIS JOB, is incredibly stressful.

        I cannot stress enough how important it is that Ms. Smith remain in custody. I feel she has
just begun to escalate and is capable of following through on each and every threat she has made.
Thank you.


                                                 Sincerely,

                                                 FENNEMORE CRAIG, P.C


                                                   W
                                                 Shawna A. Braselton
